Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Williams on 7/12/2021.

The application has been amended as follows: 
 Claim 21. A method of forming a conductive interconnect in a microelectronic device, the method comprising:
providing a die having a first side and a second side opposite to the first side, the die further having a bond-pad positioned on the first side; 
forming a passage completely through the die and the bond-pad, wherein the passage defines an opening at the second side of the die; 
depositing an insulative layer in the passage;
depositing a first conductive material in a first portion of the passage and at least partially on the bond-pad to form a conductive plug electrically connected to the bond-pad, wherein the depositing the first conductive material includes depositing the first conductive material such that the first conductive material has a surface surface is positioned within the passage between the first and second sides, and wherein the first conductive material directly contacts the insulative layer between the first side of the die and the second side of the die; and 
after depositing the first conductive material in the first portion of the passage and at least partially on the bond-pad, depositing a second conductive material (a) through the opening in the passage at the second side of the die in a direction toward the surface of the first conductive material and the first side of the die and (b) in a second portion of the passage in contact with the surface of the first conductive material to at least generally fill the passage from the surface of the first conductive material to the second side of the die, wherein the second conductive material directly contacts the insulative layer between the first side of the die and the second side of the die.
Claim 26. A method of forming a conductive interconnect in a microfeature workpiece, the microfeature workpiece having a first side, a second side opposite to the first side, a bond-pad formed on the first side, and a die, the method comprising:
forming a passage completely through the bond-pad and the die from the first side of the microfeature workpiece to the second side of the microfeature workpiece;
depositing an insulative layer in the passage;
depositing a first conductive material wherein the depositing the first conductive material includes depositing the first conductive material such that the first conductive material has a surface farthest from the first side, wherein the surface is positioned within the passage such that the first conductive material extends through the passage from the first side only partially toward the second side , wherein the first conductive material directly contacts the insulative layer between the first side of the microfeature workpiece and the second side of the microfeature workpiece; and
after depositing the first conductive material in the first portion of the passage and in direct physical contact with the bond-pad, depositing a second conductive material in a second portion of the passage in contact with the the surface of the first conductive material to at least generally fill the passage from the the surface of the first conductive material to the second side of the microfeature workpiece, wherein the second conductive material directly contacts the insulative layer between the first side of the microfeature workpiece and the second side of the microfeature workpiece, and wherein the second conductive material is different than the first conductive material.
Claim 32. A method of forming a microelectronic device set having a first microelectronic device and a second microelectronic device, the first microelectronic device having a first die with a first integrated circuit and a first bond-pad electrically coupled to the first integrated circuit, the second microelectronic device having a second die with a second integrated circuit and a second bond-pad electrically coupled to the second integrated circuit, the method comprising:
forming a passage completely through the first die and the first bond-pad; 
depositing a first conductive material wherein the depositing the first conductive material includes depositing the first conductive material such that the first conductive material has a surface farthest from the first bond-pad, wherein the surface is positioned within the passage such that the first conductive material extends only partially through the passage, wherein the conductive plug is in direct contact with an inner wall of the passage 
after depositing the first conductive material in the first portion of the passage and in direct physical contact with the first bond-pad, depositing a second conductive material in a second portion of the passage in direct contact with the inner wall of the passage and the surface of the first conductive material to at least generally fill the passage, wherein the first conductive material and the second conductive material together define a conductive interconnect; and 
electrically coupling the conductive interconnect to the second bond-pad of the second microelectronic device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21, 26, and 32, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “depositing a first conductive material in a first portion of the passage and at least partially on the bond-pad to form a conductive plug electrically connected to the bond-pad, wherein the depositing the first conductive material includes depositing the first conductive material such that the first conductive material has a surface farthest from the first side, wherein the surface is positioned within the passage between the first and second sides, and wherein the first conductive material directly contacts the insulative layer between the first side of the die and the second side of the die,” in combination with “after depositing the first conductive material in the first portion of the passage and at least partially on the bond-pad, depositing a second conductive material (a) through the opening in the passage at the second side of the die in a direction toward the  surface of the first conductive material and the first side of the die and (b) in a second portion of the passage in contact with the surface of the first conductive material,” as recited in claim 21 and similarly recited in claims 26 and 32, in combination with the remaining claimed limitations.
It is specifically noted that the claims have been interpreted to require the deposition of the first conductive material to result in the surface of the first conductive material, said surface being the same surface of the first conductive material present during the deposition of the second conductive material. In particular, the claim precludes the first conductive material from being etched prior to depositing the second conductive material, as such an etching would result in a surface different from the surface required by “wherein the depositing the first conductive material includes depositing the first conductive material such that the first conductive material has a surface farthest from the first side.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/12/2021